NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                         MARLON WEBB, Petitioner.

                         No. 1 CA-CR 15-0138 PRPC
                              FILED 1-26-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2008-007841-008 DT
                    The Honorable Rosa Mroz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Marlon Webb, Tucson
Petitioner



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.
                               STATE v. WEBB
                             Decision of the Court

W I N T H R O P, Judge:

¶1               Petitioner, Marlon Webb, petitions this court for review from
the summary dismissal of his first notice of post-conviction relief. Webb
pled guilty to offering to sell cocaine in 2009, but did not file his first notice
of post-conviction relief until 2014. The superior court dismissed the notice
as untimely. Webb argues the superior court should have allowed him to
file his first notice of post-conviction relief more than five years late because
he believed the post-conviction relief proceedings of other co-defendants
applied to him.

¶2             We deny relief. Webb received a “Notice of Rights of Review
After Conviction and Procedure” when sentenced in April 2009. That
notice explained Webb’s right to post-conviction relief and what he was
required to do to exercise that right, including how he was required to file
a notice of post-conviction relief within ninety days of the entry of judgment
and sentence. Webb’s subjective belief that unidentified post-conviction
relief proceedings of unidentified co-defendants somehow applied to his
case is insufficient to present a colorable claim for relief pursuant to Arizona
Rule of Criminal Procedure 32.1(f).

¶3            Accordingly, we grant review, but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          2